Citation Nr: 1423513	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in December 2013, and a transcript of the hearing is of record.

The issues of entitlement to service connection for sleep apnea and migraine headaches, as well as the reopened issue of entitlement to service connection for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied by rating decision in June 1996; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  A June 2006 rating decision denied reopening of the claim, was not appealed, and no new and material evidence was submitted within the appeals period.

3.  Evidence received since the June 2006 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

3.  Evidence submitted since June 2006 to reopen the claim of entitlement to service connection for a low back disability is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102 , 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a low back disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a low back disability, which he contends was incurred or aggravated as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a low back disability was originally denied as not well grounded by rating decision in June 1996 because the back complaints in service were indicative of a temporary condition that resolved without chronic residual disability.  The Veteran was notified of this decision later in June 1996, and he did not timely appeal nor was any new and material evidence submitted within the appeal period..  A June 2006 rating decision denied a claim to reopen because no new and material evidence had been received, and the Veteran was notified of this decision later in June 2006; he did not timely appeal, nor was any new and material evidence submitted with in the appeal period.  The June 1996 and June 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995);  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The evidence on file at the time of the June 2006 rating decision consisted of the Veteran's service treatment records and VA treatment records dated from November 2004 to December 2005.  

The Veteran's service treatment records on file in June 2006  reveal that he complained in December 1977 of a sharp pain in the low back.  It was reported in January 1984 that the Veteran had fallen on the ice and hurt his back; the diagnosis was contusion to the low back and sacrum.  Muscle strain and bruises was also diagnosed.  No musculoskeletal abnormality was found on medical examination in October 1984.  

Evidence received since June 2006 consists of VA and private treatment reports dated from November 1991 to June 2012, August and September 2009 lay statements from the Veteran's ex-wife and current wife, an October 2012 VA evaluation report, a transcript of the Veteran's December 2013 travel board hearing, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after June 2006 show continued treatment for low back disability and the Veteran's testimony that he has had low back problems since an injury in service.

The Board has reviewed the evidence received into the record since the June 2006 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a low back disability.  

The treatment records on file since June 2006 showing low back disability and the Veteran's December 2013 testimony are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current low back disability that is related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for a low back disability, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  

In the present case, the RO has not reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the RO for consideration of such in the first instance on the merits. 

With respect to the issues of entitlement to service connection for sleep apnea and migraine headaches, the Veteran testified at his December 2013 hearing that he has had problems indicative of sleep apnea, such as loud snoring and being tired all of the time, since at least 1984 even though sleep apnea was not diagnosed until 1998.  The Veteran noted that the 1998 records were no longer available.  There are recorded complaints of headaches since service.  There is no nexus opinion on file on whether the Veteran's sleep apnea and migraine headaches are causally related to service.  Consequently, additional development is warranted on the issues of entitlement to service connection for sleep apnea and migraine headaches.

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a VA examination which addresses a possible causal relationship between service and his sleep apnea and migraine headaches, he should be scheduled for appropriate examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Tampa, Florida and any associated outpatient clinics, dated from June 2012 to the present.

2.  The AMC/RO will schedule the Veteran for an examination to determine the nature and etiology of his low back disability.  The claims file should be provided to the examiner in conjunction with the examination.  The examiner is requested to identify any back disability present and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has sleep apnea related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current sleep apnea is caused by or is related to the Veteran's active military service.  A complete rationale must be provided for any opinion offered.  

4.  The AMC/RO will also schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has migraine headaches related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current headache disability is caused by or is related to the Veteran's active military service.  A complete rationale must be provided for any opinion offered.  

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  After the above, the AMC/RO should then re-adjudicate the Veteran's claims for service connection for a low back disability, sleep apnea, and migraine headaches based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


